The defendant, Jake Bock, was charged in the county court of Kiowa county with the crime of unlawful possession of intoxicating liquor, was tried, convicted and sentenced to serve 30 days in the county jail and pay a fine of $200, and has appealed.
Several officers of Kiowa county, armed with a search warrant, made a search of the residence of the defendant. Concealed in a trap in the top of a clothes closet were found nine pints of Hiram Walker whisky. The defendant did not testify but his wife testified in his behalf that the liquor was not being kept for the purpose of illegally disposing of same, but was for their own personal use.
The issue raised by the evidence was properly submitted to the jury. By their verdict, they decided the issue adversely to the defendant. Since there is ample, competent evidence to sustain the finding of the jury on this disputed question of fact, this court will not interfere with such finding.
The trial court gave all the instructions requested by the defendant and they were even more favorable to the defendant than was required under the law. *Page 207 
Finding no error in the record, the judgment and sentence of the county court of Kiowa county is affirmed.
BAREFOOT, P. J., and BRETT, J., concur.